Citation Nr: 0125371	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  99-23 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to August 
1975.

This appeal arises from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

The veteran's claim was remanded to the RO by the Board in 
February 2001 to afford the veteran an opportunity for a 
hearing before a member of the Board at the RO.  That hearing 
was held in July 2001, and a copy of the transcript is of 
record.  


REMAND

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA cannot assist in the development of a claim 
that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. § 5107 note (West Supp. 2001).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West Supp. 2001).  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  This is so 
primarily because it appears that further evidentiary 
development is required to comply with these new statutory 
provisions.  

In that regard, the Board notes that a December 1986 private 
hospital report (being the most recent medical evidence of 
record) contains a notation that, after being discharged from 
the hospital, the veteran would be "followed by Dr. Barnes in 
Midland City."  There are no records from that physician 
currently of record.  Thus, any existing records concerning 
the veteran must be obtained from that physician and 
associated with the claims file.

Generally speaking, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West Supp. 2001); 
38 C.F.R. § 3.303(a) (2001).  In addition, certain chronic 
diseases, such as diabetes mellitus, may be presumed to have 
been incurred during service if they become manifest to a 
compensable degree within an applicable period after 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 
3.309 (2001).  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b) (2001).  Nevertheless, service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

The Board notes that the veteran has contended that he had 
symptoms of diabetes mellitus during his active duty service 
from 1972 to 1975 and during active duty in a reserve 
component between January 1979 and February 1980.  In that 
regard, the Board notes that the veteran, during his July 
2001 hearing, testified that he was in the "active" reserves 
until February 1980.  The veteran also testified that 
symptoms relative to his diabetes increased in severity after 
he returned from "summer camp," presumably during the summer 
of 1980. The provisions of 38 U.S.C.A. § 101(24) (West Supp. 
2001) and 38 C.F.R. § 3.6(a) (2001) provide that the term 
"active military, naval, or air service" includes active duty 
or any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty.  This is 
significant because the claims file includes a notation by 
the RO to the effect that the veteran's reserve duty had not 
been confirmed.  Therefore, in order to ascertain the type of 
duty the veteran engaged in from 1979 to 1980 and the exact 
periods of any such duty, further evidentiary development is 
required.  

The Veterans Claims Assistance Act of 2000 also provides 
that, in the case of a claim for disability compensation, the 
assistance provided the veteran shall include providing a 
medical examination or obtaining a medical opinion when such 
opinion evidence is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(1) (West Supp. 2001).  That 
section further provides that VA shall treat an examination 
or opinion as being necessary to make a decision on the claim 
if the evidence of record, taking into consideration all 
information and lay or medical evidence (including statements 
of the veteran), contains competent evidence that the veteran 
has a current disability or persistent or recurrent symptoms 
of disability, and indicates that the disability or symptoms 
may be associated with the veteran's active duty service, but 
does not contain sufficient medical evidence to make a 
decision on the claim.  38 U.S.C.A. § 5103A (West Supp. 
2001).

In that regard, the veteran's testimony during his July 2001 
hearing as to symptoms that he had on active duty, which he 
contends were early symptoms of diabetes mellitus, and the 
lack of medical evidence since December 1986, compel the 
Board to remand his appeal so that medical nexus evidence may 
be obtained.

Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001) are 
fully satisfied.  Specifically, the RO 
should ask the veteran to provide 
additional information regarding any 
evidence of treatment for diabetes 
mellitus and, after obtaining the 
appropriate authorizations, should assist 
him in obtaining such evidence.  In that 
regard, the RO should attempt to obtain 
any pertinent medical records from Dr. 
Barnes in Midland City.  The veteran 
should also be given a reasonable 
opportunity to respond to the RO's 
communications, and any additional 
evidence received should be associated 
with the claims folder.

2.  The RO should also search for reserve 
component personnel records pertaining to 
any periods of service from January 1979 
to February 1980.  Periods of active 
duty, active duty for training or 
inactive duty training should be 
confirmed.  Any other development 
suggested by the record, including that 
necessary to verify service from January 
1979 to February 1980, should be 
undertaken.

3.  After the above-requested development 
has been completed, the veteran should be 
afforded a VA examination, preferably by 
an endocrinologist, to determine the 
existence, type and etiology of any 
diabetes mellitus found.  (The veteran's 
diabetes was at one point in 1984 
characterized as Type I diabetes 
mellitus.)  The examiner should provide 
an opinion as to the medical 
probabilities that any diabetes began 
during active military service or was 
made worse by any period of qualifying 
reserve service.  (The claims folder and 
a copy of this remand should be made 
available to the examiner prior to 
evaluation.)  All opinions should be 
supported by the evidence of record and 
the examiner should specifically refer to 
the medical principles relied on in 
forming any opinion.  

4.  The RO should review the report of 
the VA examination to ensure that 
requirements of the foregoing paragraph 
have been satisfied.  If they have not, 
the report should be returned for 
necessary corrective action, as 
appropriate.  The RO should thereafter 
re-adjudicate the claim.  If the benefit 
sought is not granted, a supplemental 
statement of the case should be issued.

Thereafter, and in accordance with the current appellate 
procedures, the claims folder should be returned to the Board 
for completion of appellate review.  The veteran need take no 
action until otherwise notified, but he has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


